IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


DEMETRIUS BAILEY,                         : No. 54 WM 2017
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
JUDGE WILLIAM R. CUNNINGHAM,              :
ERIE COUNTY COURTHOUSE                    :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2017, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED, and the Prothonotary is DIRECTED to strike the name of the jurist

from the caption.